Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2005

Bong v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2067




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bong v. Atty Gen USA" (2005). 2005 Decisions. Paper 959.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/959


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                 No. 04-2067


                           LINAWATI BONG;
                          ANDREAS KOSIM;
                     SYLVIA PRECIOUS VENLIANTY,
                                        Petitioners

                                       v.

             ATTORNEY GENERAL OF THE UNITED STATES 1

                                                 Respondent.


                     On petition for review of a final order
                     of the Board of Immigration Appeals
              File Nos: A95-161-372, A95-161-373, A95-161-374


                Submitted pursuant to Third Circuit LAR 34.1(a)
                              on April 21, 2005

                          Before: ROTH, FUENTES,
                       and STAPLETON, Circuit Judges

                            (Filed: June 27, 2005 )
                          ______________________

                          OPINION OF THE COURT
                           _____________________


1
    Caption amended pursuant to Fed. R. App. Pro. 43(c).

                                       1
Fuentes, Circuit Judge.

       Petitioner Linawati Bong2 appeals the decision of the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ) denial of asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). Because the

BIA’s decision was supported by substantial evidence, we will affirm.

                                               I.

       As we write only for the parties, we recite only the essential facts. Bong alleges

that she is Christian and of Chinese descent, and that these groups are persecuted in

Indonesia. Bong bases her asylum claim on two incidents. First, in May 1998, a group

of about four persons broke into her home by force, shouted ethnic slurs at Bong and her

husband, and then beat them and robbed them. After she regained consciousness,

Bong’s husband called various relatives and then arranged for a taxi to take them to a

hospital. A policeman came to the hospital to interview them. Second, in October 2000,

Bong allegedly was robbed again, in her car, while stuck in a traffic jam on the way back

from church. Half of the members of her church were allegedly attacked. Bong claims

that her assailants identified her as Christian based on a Bible visible in the backseat of

her car. Bong further alleges that she and her husband had the car windows repaired but

that the car was later stolen.



       2
           Bong is the lead petitioner. The claims of her husband and child are derivative.

                                                2
       Bong left Indonesia in January 2001. Although she lawfully entered the United

States, she remained in the country longer than she was authorized to stay, and the

Immigration and Nationalization Service (INS) commenced removal proceedings against

her in December 2001. Bong conceded removability under Section 237(a)(1)(B) of the

Immigration and Nationality Act, 8 U.S.C. § 1227(a)(1)(B), but filed the instant claims

for asylum, withholding of removal and protection under CAT. The IJ rejected Bong’s

claims in September 2002 and the BIA affirmed in March 2004.

                                            II.

       We review the BIA and IJ’s decisions under the substantial evidence standard. See

Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). We conclude that the IJ’s decision,

and the BIA’s affirmance of it, were supported by a number of factors which together

amply support their conclusions.

       Although the IJ never explicitly found Bong’s testimony incredible, she implied as

much. First, with respect to the 1998 robbery, the IJ questioned how the individuals who

attacked and robbed Bong in her home knew that she was Chinese since there is no

evidence that she lived in a Christian area. Second, with respect to the 2000 robbery, the

IJ noted that Bong is not consistent about either the date or the number of attackers

involved in the 2000 incident. The IJ also questioned why half of Bong’s church

congregation would be stuck together in a traffic jam five to ten minutes away from their

church. More generally, the IJ doubted that the Indonesian police were “vicious” toward


                                             3
Christians and Chinese and tolerated the attacks against them since Bong sought their

assistance after both incidents and the police responded both times. Finally, the IJ

observed that Bong intentionally did not attempt to collect any corroborating evidence

(e.g., hospital reports, police reports, affidavits from family or church members, or

evidence that Bong ever owned a car), even though Bong presumably had access to such

documents since she remains in frequent contact with people in Indonesia. See Abdulai

v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001) (noting that “the BIA may sometimes

require [applicants] to supply corroborating evidence in order to meet their burden of

proof”). In light of these findings, the IJ held that, even to the extent events took place as

Bong narrated them, Bong was probably robbed for her possessions and not targeted for

her group membership. The IJ’s refusal to fully credit Bong’s factual allegations was

reasonable and must be upheld. See 8 U.S.C. § 1252(b)(4)(B); Abdille v. Ashcroft, 242
F.3d 477, 483 (3d Cir. 2001).

       Bong and her family continued living in their home after the 1998 robbery, until

2001. Their Christian, ethnically Chinese family members continue to live in Indonesia

without problems. Noting that circumstances have changed since the 1998 anti-Chinese

riots, both the IJ and the BIA reasonably determined that, though there is ongoing

conflict between Muslims and Christians in certain regions, the government of Indonesia

is neither unwilling nor unable to control it. See 8 C.F.R. § 208.13(b)(1)(i)(A).

       Bong has not shown that Christians or Chinese are subject to persecution in


                                              4
Indonesia such that she faces a reasonable possibility of harm upon her return. But even

if Bong’s fears were justified, the IJ reasonably could have rejected Bong’s claims on the

grounds that Bong refuses to consider relocating within Indonesia, e.g. to an area with a

concentrated Christian population. See 8 C.F.R. § 208.13(b)(1)(i)(B), (2)(ii).

       Bong’s CAT claim would fail for reasons similar to those discussed above, but as

she fails even to argue that claim on appeal, she has effectively waived it. See

Wisniewski v. Johns-Mansville Corp., 812 F.2d 81, 88 (3d Cir.1987) (“An issue that is

not addressed in an appellant's brief is deemed waived on appeal.”).

       For all the foregoing reasons, we will deny the petition for review.




                                             5